DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed in the Amendment filed January 6, 2022 regarding the rejection of claims 1-7, 9, 11-17 and 19 have been fully considered and are persuasive to distinguish the claims over the cited art of record. However, upon further search and consideration of the claims, an indefiniteness issue exists between the claimed “an adaptive filter in a sound source separator” limitation and the claimed “a separation adaptive filter” limitation. Examiner Koeth reached out to Attorney for Applicant on Monday, February 14, 2022, to see if there could be a discussion about correcting these limitations such that the claims could proceed to allowance. Examiner Koeth was advised in a return phone call on February 14, 2022 to proceed with a next action.
Upon further review of the claims in preparing this Action, a contingent limitation issue with claim 10 was identified in view of MPEP 2111.04 regarding method claim limitations reciting conditional language such as “when.” Therefore, claim 10 is newly rejected in this Action, thus necessitating that this action be non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the “a sound source separator,” “voice extraction module,” “multi-channel blind source separation module,” “transformation module,”  “noise filter,” and “filter” are interpreted as being computer component hardware, as supported by the Specification in paras. 87, 133, and 129.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 13, and therefore, claims 4-6 and 14-16 which respectively depend therefrom, are objected to because of the following informalities:  claims 3 and 13 both recite “the microphone” but antecedent basis for this limitation from clams 1 and 11 is “a plurality of microphones.” Therefore the “the microphone” limitation in claims 3 and 13 should instead be recited as “one of the plurality of microphones.” or “the plurality of microphones.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11, and therefore claims 2-6, 9, 12-15 and 19 which depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11,
Para. 114: in one embodiment according to the present disclosure, a voice of a desired speaker may be selected by comparing the power values of the off- diagonal components of the full frequency band of an adaptive filter in the sound source separator.
Para. 122: Referring to Equation 4, it may be seen that the magnitude (Sn) of the power value of the voice signal and the sum (Wnm) of the off-diagonal values of the separation adaptive filter are inversely proportional to each other.
Therefore, while the Specification discloses two components “an adaptive filter in the sound source separator,” and “the separation adaptive filter,” the distinction between these two components, as to whether they are different, or one in the same is somewhat unclear. At least in figure 4, there is only one component shown – the multi-channel blind source separator, and there is not further detail regarding that component to show that two separate filters exist therein, or that only one filter exists such that the “an adaptive filter in the sound source separator” and “the separation adaptive filter” are one in the same. At least, the characteristics of the two filters appear to be the same, that is, that they both have off-diagonal elements or values, and are involved in the sound source separation, hence, to the extent the two filters are one in the same, these limitations should be recited as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, “Simultaneous Blind Separation and Recognition of Speech Mixtures Using Two Microphones to Control a Robot Cleaner,” International Journal of Advanced Robotic Systems. February 2013, doi:10.5772/55408 (herein “Lee”).
Regarding claim 10, Lee teaches a sound processing method for processing environmental sound in which an operation noise of a device and other voices are mixed, the sound processing method comprising (Lee page 2, left column, last paragraph, a home-robot cleaner with noise removal and speech recognition algorithms, where the noise is from an appliance such as a refrigerator or washing machine (see Fig. 1)): 
collecting a sound signal through a plurality of channels using a plurality of microphones (Lee page 3, figure 4, section 2, two microphones are used to receive sounds into the two-channel vector analysis system of the home-robot cleaner); 
removing noise from the sound signal (Lee page 4, speech and noise are separated from the input signals via demixing, thus the speech signal having noise removed from it); 
Lee pages 3-5, fig. 4, two-channel based blind source separation employing real-time blind source separation with an online learning step, for noise removal is performed using an IVA (independent vector analysis) parametric model); and 
extracting a desired voice signal from a channel having the smallest sum of off-diagonal values of a separation adaptive filter when an intensity of a desired voice is larger than an intensity of the other voices (Given that this limitation recites the conditional “when” in a method claim, the broadest reasonable interpretation includes that this limitation is optional – See MPEP 2111.04).

Allowable Subject Matter
Claim 20 is allowed for the reasoning already of record in the non-final office action dated 10/6/2021.
Claims 1 and 11, and claims 2-6, 9, 12-16 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 1 and 11 are allowable as they include the subject matter of previous allowable claims 8 and 18, and for the reasoning set forth already in the non-final office action dated 10/6/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656